UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 001-16071 ABRAXAS PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-2584033 (State of Incorporation) (I.R.S. Employer Identification No.) 18803 Meisner Drive, San Antonio, TX 78258 (Address of principal executive offices) (Zip Code) 210-490-4788 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filerx Non-accelerated filero (Do not mark if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of the issuer’s common stock outstanding as of August 7, 2009 was: Class Shares Outstanding Common Stock, $.01 Par Value 1 Forward-Looking Information We make forward-looking statements throughout this document. Whenever you read a statement that is not simply a statement of historical fact (such as statements including words like “believe”, “expect”, “anticipate”, “intend”, “plan”, “seek”, “estimate”, “could”, “potentially” or similar expressions), you must remember that these are forward-looking statements, and that our expectations may not be correct, even though we believe they are reasonable. The forward-looking information contained in this document is generally located in the material set forth under the headings “Management’s Discussion and Analysis of Financial Condition and Results of Operations” but may be found in other locations as well. These forward-looking statements generally relate to our plans and objectives for future operations and are based upon our management’s reasonable estimates of future results or trends. The factors that may affect our expectations regarding our operations include, among others, the following: · our high debt level; · our success in development, exploitation and exploration activities; · our ability to make planned capital expenditures; · declines in our production of oil and gas; · prices for oil and gas; · our ability to raise equity capital or incur additional indebtedness; · political and economic conditions in oil producing countries, especially those in the Middle East; · prices and availability of alternative fuels; · our restrictive debt covenants; · our acquisition and divestiture activities; · results of our hedging activities; and · other factors discussed elsewhere in this report. In addition to these factors, important factors that could cause actual results to differ materially from our expectations (“Cautionary Statements”) are disclosed under “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2008. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the Cautionary Statements. 2 ABRAXAS PETROLEUM CORPORATION FORM 10 – Q INDEX PART I FINANCIAL INFORMATION ITEM 1 - Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - June 30, 2009 (unaudited) and December 31, 2008 4 Condensed Consolidated Statements of Operations – (unaudited) Three and Six Months Ended June 30, 2009 and 2008 6 Condensed Consolidated Statements of Cash Flows – (unaudited) Six Months Ended June 30, 2009 and 2008 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 ITEM 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 ITEM 3 - Quantitative and Qualitative Disclosures about Market Risk 57 ITEM 4 - Controls and Procedures 58 PART II OTHER INFORMATION ITEM 1 - LegalProceedings 59 ITEM 1a - Risk Factors 59 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds 59 ITEM 3 - Defaults Upon Senior Securities 59 ITEM 4 - Submission of Matters to a Vote of Security Holders 59 ITEM 5 - Other Information 59 ITEM 6 - Exhibits 59 Signatures 61 3 PART I FINANCIAL INFORMATION Item 1.Financial Statements Abraxas Petroleum Corporation Condensed Consolidated Balance Sheets (in thousands) June 30, December 31, 2008 (1) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net: Joint owners Oil and gas production Other 58 Derivative asset – current Other current assets Total current assets Property and equipment: Oil and gas properties, full cost method of accounting: Proved Unproved properties excluded from depletion — — Other property and equipment Total Less accumulated depreciation, depletion, and amortization Total property and equipment – net Deferred financing fees, net Derivative asset – long-term Other assets Total assets $ $ As adjusted for FAS No. 160 “Noncontrolling Interest in Consolidated Financial Statements.”(See Note 1) See accompanying notes to condensed consolidated financial statements (unaudited) 4 Abraxas Petroleum Corporation Condensed Consolidated Balance Sheets (continued) (in thousands, except share data) June 30, December 31, 2008 (1) (Unaudited) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Oil and gas production payable Accrued interest Other accrued expenses Derivative liability – current Current maturities of long-term debt Other current liabilities 19 — Total current liabilities Long-term debt, excluding current maturities Derivative liability – long-term — Future site restoration Total liabilities Equity (Deficit) Abraxas Petroleum stockholders’equity (deficit): Convertible preferred stock, par value $.01, authorized 1,000,000 shares; -0- issued and outstanding — — Common Stock, par value $.01,authorized 200,000,000 shares; issued and outstanding 49,804,894 and 49,622,423 Additional paid-in capital Accumulated deficit (188,776 ) (183,194 ) Accumulated other comprehensive income Total Abraxas Petroleum stockholders’ equity (deficit) (148 ) Non-controlling interest equity (deficit) (122 ) Total stockholders’ equity (deficit) (270 ) Total liabilities and stockholders’ equity (deficit) $ $ As adjusted for FAS No. 160 “Non-controlling Interest in Consolidated Financial Statements.”(See Note 1) See accompanying notes to condensed consolidated financial statements (unaudited) 5 Abraxas Petroleum Corporation Condensed Consolidated Statements of Operations (Unaudited) (in thousands except per share data) Three Months Ended June 30, Six Months Ended June 30, 2008 (1) 2008 (1) Revenue: Oil and gas production revenues $ Rig revenues Other 2 11 3 12 Operating costs and expenses: Lease operating and production taxes Depreciation, depletion, and amortization Rig operations General and administrative (including stock based compensation of $329, $650, $596, and $896) Operating income(loss) 64 (1,759 ) Other (income) expense: Interest income (6 ) (31 ) (11 ) (127 ) Interest expense Financing fees — — — Amortization of deferred financing fee Loss on derivative contracts(unrealized$20,889, $74,517, $14,459 and $100,592) Other Consolidated net loss (20,123 ) (65,600 ) (12,227 ) (85,257 ) Less: Net loss attributable to non-controlling interest Net loss attributable to Abraxas Petroleum $ ) $ ) $ ) $ ) Net loss attributable to Abraxas Petroleum common stockholders -per common share – basic $ ) $ ) $ ) $ ) Net loss attributable to Abraxas Petroleum common stockholders -per common share – diluted $ ) $ ) $ ) $ ) As adjusted for FAS No. 160 “Non-controlling Interest in Consolidated Financial Statements.”(See Note 1) See accompanying notes to condensed consolidated financial statements (unaudited) 6 Abraxas Petroleum Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Six Months Ended June 30, 2008 (1) Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Change in derivative fair value Depreciation, depletion, and amortization Amortization of deferred financing fees Accretion of future site restoration Stock-based compensation Other non-cash expenses 42 Registration fees previously capitalized — Changes in operating assets and liabilities: Accounts receivable (14,068 ) Other 68 Accounts payable and accrued expenses (6,395 ) Net cash provided by operating activities Investing Activities Capital expenditures, including purchases and development of properties (7,510 ) (155,475 ) Net cash used in investing activities (7,510 ) (155,475 ) Financing Activities Proceeds from long-term borrowings Payments on long-term borrowings (1,988 ) — Partnership distributions (2,257 ) (4,029 ) Deferred financing fees (3,242 ) (1,615 ) Exercise of stock options 49 44 Other (566 ) — Net cash provided by financing activities (2,080 ) Decreasein cash (134 ) (6,226 ) Cash, at beginning of period Cash, at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ (1)As adjusted for FAS No. 160 “Non-controlling Interest in Consolidated Financial Statements.”(See Note 1) See accompanying notes to condensed consolidated financial statements (unaudited) 7 Abraxas Petroleum Corporation Notes to Condensed Consolidated Financial Statements (Unaudited) (tabular amounts in thousands, except per share data) Note 1. Basis of Presentation The accounting policies followed by Abraxas Petroleum Corporation and its subsidiaries (the “Company”) are set forth in the notes to the Company’s audited consolidated financial statements in the Annual Report on Form 10-K filed for the year ended December 31, 2008. Such policies have been continued without change. Also, refer to the notes to those financial statements for additional details of the Company’s financial condition, results of operations, and cash flows. All the material items included in those notes have not changed except as a result of normal transactions in the interim, or as disclosed within this report. The accompanying interim consolidated financial statements have not been audited by independent registered public accountants, but in the opinion of management, reflect all adjustments necessary for a fair presentation of the financial position and results of operations. Any and all adjustments are of a normal and recurring nature. The results of operations for the three and six months ended June 30, 2009 are not necessarily indicative of results to be expected for the full year. The terms “Abraxas” or “Abraxas Petroleum” refer to Abraxas Petroleum Corporation and its subsidiaries other than Abraxas Energy Partners, L.P., which we refer to as “Abraxas Energy Partners” or the “Partnership”, and its subsidiary, Abraxas Operating, LLC, which we refer to as “Abraxas Operating” and the terms “we”, “us”, “our” or the “Company” refer to Abraxas Petroleum Corporation and all of its consolidated subsidiaries including Abraxas Energy Partners and Abraxas Operating effective May 25, 2007. The operations of Abraxas Petroleum and the Partnership are consolidated for financial reporting purposes with the interest of the 51.8% non-controlling owners of the Partnership presented as non-controlling interest. Abraxas owns the remaining 48.2% of the partnership interests. The Company has determined that based on its control of the general partner of the Partnership, this 48.2% owned entity should be consolidated for financial reporting purposes. In the opinion of management, the unaudited condensed consolidated financial statements include all recurring adjustments necessary for a fair presentation of the financial position as of June 30, 2009, the results of operations and the cash flows for each of the three and six month periods ended June 30, 2009 and 2008. Although management believes the unaudited interim related disclosures in these consolidated financial statements are adequate to make the information presented not misleading, certain information and footnote disclosures normally included in annual audited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The results of operations and the cash flows for the three and six month periods ended June 30, 2009 are not necessarily indicative of the results to be expected for the full year. The condensed consolidated financial statements included herein should be read in conjunction with the consolidated audited financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. On January 1, 2009, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No.160, “Noncontrolling Interests in Consolidated Financial Statements - An Amendment of ARB No. 51” (“SFAS160”). SFAS160 establishes accounting and reporting standards for (1) ownership interests in subsidiaries held by others, (2) the amount of consolidated net income attributable to the controlling and noncontrolling interests, (3) changes in the controlling ownership interest, (4) the valuation of retained noncontrolling equity investments when a subsidiary is deconsolidated and (5) disclosures that clearly identify and distinguish between the interests of the controlling and noncontrolling owners. The adoption of SFAS 160 resulted in changes to our presentation for noncontrolling interests and did not have a material impact on the Company’s results of operations and financial condition. Certain prior period balances have been restated to reflect the changes required by SFAS 160. The following table illustrates the changes in consolidated equity: 8 Abraxas Petroleum Corporation Shareholders Equity (deficit) Comprehensive Income Common Stock Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income Parent Equity (deficit) Non- Controlling
